Citation Nr: 0611967	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington.


THE ISSUE


Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Seattle, Washington (RO).

Procedural history

The veteran served on active duty from May 1966 to February 
1970.  Service in Vietnam is indicated by the evidence of 
record.

The veteran was granted service connection for PTSD in 
February 1991; a 30 percent disability rating was assigned.

The veteran sought an increased rating in May 2001.  The 
November 2002 rating decision continued the previously 
assigned 30 percent disability rating.  The veteran expressed 
his disagreement with that rating and subsequently perfected 
an appeal as to that issue.

Issues not on appeal

The Board further notes that the RO also denied the veteran's 
increased rating claims for other issues in the November 2002 
rating decision.  The veteran did not timely appeal the 
decision on those issues.  Thus, those matters are not in 
appellate status, and they will be discussed no further 
herein.  See 38 C.F.R. § 20.302(a); see also Archibold v. 
Brown, 9 Vet. App. 124, 130 (1996).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
feelings of withdrawal and refusal of social involvement, 
restricted affect, exaggerated startle response, anxiety, 
hyper-alertness, interference with concentration, intrusive 
memories and nightmares, flashbacks, sleep disturbance, loss 
of interest in activities, avoidance of reminders and 
distress at reminders.

2.  The veteran is treated with medication that attenuates 
some of the symptoms caused by PTSD; he continues to work 
full-time; his speech is logical and relevant, he denies 
thoughts of harm to others and himself, and is oriented to 
time, place and person.

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 50 
percent, for the veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).

2.  The criteria for referral for increased disability rating 
for PTSD on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the veteran was informed of the 
following in an April 2002 letter:

In support of your claim for an increased 
evaluation of your . . . Post Traumatic Stress 
Disorder, we need medical evidence showing your 
condition has worsened.  You may also submit 
statements from other individuals having knowledge 
of your condition.  These individuals should tell 
us what they observed of your condition, including 
the approximate dates, places and circumstances.  
See, pages 1 and 2.

The veteran was informed of VA's duty to assist him in the 
development of his claim in the April 2002 VCAA letter, 
wherein the veteran was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
April 2003 VCAA letter specifically informed the veteran that 
for records he wished for VA to obtain on his behalf "you 
must give us enough information about your records so that we 
can request them from the person or agency that has them."

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  The April 
2002 letter also told the veteran about additional 
information or evidence that he could obtain, in compliance 
with 38 C.F.R. § 3.159(b)(1). 
In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  Moreover, element (5), effective date, is at 
issue because an increased rating has never been granted.  In 
other words, any lack advisement as to those four elements is 
meaningless, because they are not in issue.  The veteran's 
claim of entitlement to an increased rating was denied based 
on element (4), degree of disability.  As explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to the crucial 
element, degree of disability.  

Concerning effective date, as discussed below the Board is 
granted an increased disability rating.  The Board is 
confident that prior to the assignment of an effective date 
the RO will inform the veteran, pursuant to Dingess, that he 
is entitled to provide input concerning that matter.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained VA 
medical records pertaining to the PTSD claim from 1991.  The 
veteran has identified no additional information that should 
be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, VA conducted a 
psychiatric examination of the veteran, the results of which 
will be discussed above.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim. 

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Assignment of a diagnostic code

The veteran's PTSD is rated 30 percent disabling under 
Diagnostic Code 9411.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  In any event all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although general functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).   

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.

Schedular rating

With respect to specific schedular criteria, the veteran was 
noted as having a moderately anxious mood and a restricted 
affect, chronic sleep impairment and mild memory loss.  The 
veteran also was described as hyper-alert, that he was 
looking around the examination room frequently.  The veteran 
related in a June 2004 statement that he has taken a less 
stressful job because he began to experience anxiety attacks 
during his workday.  These symptoms are clearly within the 
criteria for 30 percent disability.  

However, the Board has identified symptoms that go beyond the 
criteria set out for 30 percent disability.

The veteran related that his anxiety and panic becomes worse 
at night, that he ritualistically checks that doors and 
windows are locked, and that he is fearful of going to bed.  
In a May 2002 statement, his wife related that the veteran 
often becomes angry and anxious, particularly when an aspect 
relating to Vietnam or, currently, the war in the Middle East 
is a topic of conversation or on television.  She stated that 
he has always had some sort of sleep disturbance, including 
cold sweats.

The veteran described his relationship with his wife as being 
"hard," and that he has "pushed" his wife and daughter 
away for fear of losing them as he had lost friends in 
Vietnam.  The veteran has related to both his wife and the VA 
examiner that he has experienced episodes of memory loss.  
The veteran stated that he has no friends, chooses not to be 
around others, and has given up hobbies.  Finally, the 
veteran appears to use work as an attempt to escape from the 
intruding thoughts and memories of his experiences in 
Vietnam.

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  In 
this case, the veteran has changed jobs to a less stressful 
one.  Additionally, the veteran avoids loud noises, such as 
fireworks, and avoids media accounts of war.  The job change 
and the previously described behaviors suggest that the 
veteran's PTSD symptoms have created a disturbance of 
motivation and mood, and have made the veteran less effective 
at his workplace.  The veteran's withdrawal from social 
contact is also indicative of the difficulty he faces in 
social relationships.  He and his wife rarely go outside the 
home, and when they do, it is generally for the limited 
purpose of having a meal at a restaurant or visiting their 
daughter.  The veteran reported that he regrets not having 
friends but that he feels estranged from people.  In sum, the 
evidence is convincing that the veteran's symptoms establish 
a worsened degree of disability, more appropriately described 
by the criteria for a 50 percent disability.

The veteran's GAF score was assigned by the examiner as 60 
based solely on PTSD symptoms.  The GAF score of 60 includes 
"moderate difficulty in social [or] occupational" 
functioning, which may or may not be congruent with the 
assignment of a 50 percent rating.  Moreover, the veteran 
does not have all of the symptomatology consistent with the 
assignment of a 50 percent rating, for example stereotyped 
speech or impaired abstract thinking.   However, having all 
of the symptoms found in the schedular criteria is not 
required for a 50 percent rating to be assigned.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 
(2005).

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board has concluded that the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The examiner commented that the 
veteran's thought process were coherent without psychosis.

There is no evidence of persistent delusions or 
hallucinations.  The veteran is not currently in persistent 
danger of hurting himself or others, and there is no evidence 
of grossly inappropriate behavior.  There is limited evidence 
that he has been involved in physical altercations as result 
of being unable to manage his anger.  However, the veteran 
has had no involvement with the law because of his anger.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The examiner indicated that 
the veteran was well dressed and groomed.

There is no evidence that the veteran is disoriented as to 
time or place.  The examiner indicated that the veteran was 
oriented to time, place and person.

The evidence of the veteran's ritual checking of locks on 
doors and windows is the only evidence described in the 
criteria for a 70 percent disability, and the Board finds 
that this singular criterion does not justify a finding of a 
70 percent disability.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 70 percent 
or 100 percent rating, but is more reflective of occupational 
and social impairment consistent with a 50 percent rating.

Extraschedular evaluation

In the April 2004 SOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his PTSD.  Indeed, 
Board notes that the record indicates that veteran has never 
been hospitalized for his PTSD.  Moreover, the evidence is 
clear that the veteran's symptoms are somewhat attenuated by 
medication, and that he is able to continue to work, albeit 
in a less stressful position than he previously held.

The veteran has not indicated how the disability interferes 
with his ability to perform work beyond that contemplated in 
the 50 percent schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  The record does not demonstrate that the 
veteran's disability causes more impairment or deficiency 
than the increased 50 percent rating.  For these reasons, the 
Board has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.



Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a 50 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.


ORDER

An increased disability evaluation of 50 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


